
	

115 HRES 1020 RH: Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain resolutions reported from the Committee on Rules, and providing for consideration of motions to suspend the rules.
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 175
		115th CONGRESS
		2d Session
		H. RES. 1020
		[Report No. 115–873]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 24, 2018
			Mr. Sessions, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Waiving a requirement of clause 6(a) of rule XIII with respect to consideration of certain
			 resolutions reported from the Committee on Rules, and providing for
			 consideration of motions to suspend the rules.
	
	
 That the requirement of clause 6(a) of rule XIII for a two-thirds vote to consider a report from the Committee on Rules on the same day it is presented to the House is waived with respect to any resolution reported through the legislative day of July 27, 2018, relating to a measure authorizing appropriations for the Department of Defense.
 2.It shall be in order at any time on the legislative day of July 26, 2018, or July 27, 2018, for the Speaker to entertain motions that the House suspend the rules, as though under clause 1 of rule XV, relating to a measure authorizing appropriations for the Department of Defense.
 3.The Committee on Appropriations may, at any time before 3 p.m. on Thursday, August 2, 2018, file privileged reports to accompany measures making appropriations for the fiscal year ending September 30, 2019.
		
	July 24, 2018Referred to the House Calendar and ordered to be
			 printed